WM-1 Washington Mutual, Inc. Selected Financial Information (dollars in millions, except per share data) (unaudited) Quarter Ended Six Months Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, June 30, June 30, 2007 2007 2006 2006 2006 2007 2006 PROFITABILITY Net income $ 830 $ 784 $ 1,058 $ 748 $ 767 $ 1,614 $ 1,752 Net interest income 2,034 2,081 1,998 1,947 2,060 4,115 4,176 Noninterest income 1,758 1,541 1,592 1,570 1,578 3,299 3,216 Noninterest expense 2,138 2,105 2,257 2,184 2,229 4,244 4,367 Diluted earnings per common share: Income from continuing operations $ 0.92 $ 0.86 $ 0.66 $ 0.76 $ 0.78 $ 1.78 $ 1.75 Income from discontinued operations - - 0.44 0.01 0.01 - 0.02 Net income 0.92 0.86 1.10 0.77 0.79 1.78 1.77 Diluted weighted average number of common shares outstanding (in thousands) 893,090 899,706 955,817 967,376 975,504 896,304 989,408 Net interest margin 2.90 % 2.79 % 2.58 % 2.53 % 2.65 % 2.85 % 2.70 % Dividends declared per common share $ 0.55 $ 0.54 $ 0.53 $ 0.52 $ 0.51 $ 1.09 $ 1.01 Book value per common share (period end)(1) 27.27 27.30 28.21 27.65 27.31 27.27 27.31 Return on average assets 1.05 % 0.95 % 1.20 % 0.86 % 0.88 % 1.00 % 1.01 % Return on average common equity 13.74 12.99 16.03 11.47 11.82 13.36 13.28 Efficiency ratio(2)(3) 56.38 58.13 62.87 62.09 61.27 57.24 59.08 ASSET QUALITY Nonperforming assets(4) to total assets 1.29 % 1.02 % 0.80 % 0.69 % 0.62 % 1.29 % 0.62 % Allowance as a percentage of loans held in portfolio 0.73 0.71 0.72 0.64 0.68 0.73 0.68 CREDIT PERFORMANCE Provision for loan and lease losses $ 372 $ 234 $ 344 $ 166 $ 224 $ 606 $ 306 Net charge-offs 271 183 136 154 116 454 221 CAPITAL ADEQUACY Capital Ratios for WMI: Tangible equity to total tangible assets(5) 6.07 % 5.78 % 6.04 % 5.86 % 5.84 % 6.07 % 5.84 % Total risk-based capital to total risk-weighted assets(6) 10.98 11.17 11.77 11.10 11.26 10.98 11.26 Tier 1 capital to average total assets(6) 6.09 5.87 6.35 6.28 6.24 6.09 6.24 Capital Ratios for WMB (well-capitalized minimum)(7): Tier 1 capital to adjusted total assets (5.00%) 7.02 6.70 6.79 6.47 6.33 7.02 6.33 Adjusted tier 1 capital to total risk-weighted assets (6.00%) 8.06 7.88 8.28 8.12 8.13 8.06 8.13 Total risk-based capital to total risk-weighted assets (10.00%) 12.05 11.94 12.16 11.30 11.39 12.05 11.39 SUPPLEMENTAL DATA Average balance sheet: Total loans held in portfolio $ 216,004 $ 222,617 $ 239,265 $ 242,165 $ 242,334 $ 219,292 $ 237,446 Total interest-earning assets(2) 279,836 295,700 314,784 312,827 313,239 287,724 310,523 Total assets 316,004 331,905 353,056 349,542 348,664 323,911 346,175 Total deposits 206,765 210,764 214,801 208,912 200,252 208,753 195,668 Total stockholders' equity 24,436 24,407 26,700 26,147 25,958 24,422 26,388 Period-end balance sheet: Total loans held in portfolio, net 213,434 215,481 223,330 240,215 241,840 213,434 241,840 Total assets 312,219 319,985 346,288 348,877 350,884 312,219 350,884 Total deposits 201,380 210,209 213,956 210,882 204,558 201,380 204,558 Total stockholders' equity 24,210 24,578 26,969 26,458 26,131 24,210 26,131 Common shares outstanding at the end of period (in thousands)(8) 875,722 888,111 944,479 945,098 962,880 875,722 962,880 Employees at end of period 49,989 49,693 49,824 51,056 56,247 49,989 56,247 (1) Excludes six million shares held in escrow. (2) Based on continuing operations. (3) The efficiency ratio is defined as noninterest expense divided by total revenue (net interest income and noninterest income). (4) Excludes nonaccrual loans held for sale. (5) Excludes unrealized net gain/loss on available-for-sale securities and derivatives, goodwill and intangible assets (except MSR) and the impact from the adoption and application of FASB Statement No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans, as of December 31, 2006.Minority interests of $2.94 billion for June 30, 2007, $2.45 billion for March 31, 2007 and December 31, 2006 and $1.96 billion for September 30, 2006 and June 30, 2006 are included in the numerator. (6) The capital ratios are estimated as if Washington Mutual, Inc. were a bank holding company subject to Federal Reserve Board capital requirements. (7) Capital ratios for Washington Mutual Bank ("WMB") at June 30, 2007 are preliminary. (8) Includes six million shares held in escrow. WM-2 Washington Mutual, Inc. Consolidated Statements of Income (dollars in millions, except per share data) (unaudited) Quarter Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2007 2007 2006 2006 2006 Interest Income Loans held for sale $ 421 $ 562 $ 515 $ 435 $ 395 Loans held in portfolio 3,786 3,900 4,053 4,012 3,887 Available-for-sale securities 351 332 392 379 368 Trading assets 108 113 102 140 165 Other interest and dividend income 82 101 148 139 120 Total interest income 4,748 5,008 5,210 5,105 4,935 Interest Expense Deposits 1,723 1,772 1,843 1,739 1,461 Borrowings 991 1,155 1,369 1,419 1,414 Total interest expense 2,714 2,927 3,212 3,158 2,875 Net interest income 2,034 2,081 1,998 1,947 2,060 Provision for loan and lease losses 372 234 344 166 224 Net interest income after provision for loan and lease losses 1,662 1,847 1,654 1,781 1,836 Noninterest Income Revenue from sales and servicing of home mortgage loans 300 125 164 118 222 Revenue from sales and servicing of consumer loans 403 443 372 355 424 Depositor and other retail banking fees 720 665 692 655 641 Credit card fees 183 172 182 165 152 Securities fees and commissions 70 60 54 52 56 Insurance income 29 29 30 31 33 Net gain (loss) on trading assets (145 ) (108 ) (81 ) 68 (129 ) Gain (loss) from sales of other available-for-sale securities 7 35 (1 ) (1 ) - Other income 191 120 180 127 179 Total noninterest income 1,758 1,541 1,592 1,570 1,578 Noninterest Expense Compensation and benefits 977 1,002 945 939 1,021 Occupancy and equipment 354 376 476 408 435 Telecommunications and outsourced information services 132 129 133 142 145 Depositor and other retail banking losses 58 61 64 57 51 Advertising and promotion 113 98 107 124 117 Professional fees 55 38 89 57 45 Other expense 449 401 443 457 415 Total noninterest expense 2,138 2,105 2,257 2,184 2,229 Minority interest expense 42 43 34 34 37 Income from continuing operations before income taxes 1,240 1,240 955 1,133 1,148 Income taxes 410 456 315 394 389 Income from continuing operations 830 784 640 739 759 Discontinued Operations(1) Income from discontinued operations before income taxes - - 2 14 12 Gain on disposition of discontinued operations - - 667 - - Income taxes - - 251 5 4 Income from discontinued operations - - 418 9 8 Net Income $ 830 $ 784 $ 1,058 $ 748 $ 767 Net Income Available to Common Stockholders $ 822 $ 777 $ 1,050 $ 748 $ 767 Basic Earnings Per Common Share: Income from continuing operations $ 0.95 $ 0.89 $ 0.68 $ 0.78 $ 0.80 Income from discontinued operations - - 0.45 0.01 0.01 Net Income 0.95 0.89 1.13 0.79 0.81 Diluted Earnings Per Common Share: Income from continuing operations $ 0.92 $ 0.86 $ 0.66 $ 0.76 $ 0.78 Income from discontinued operations - - 0.44 0.01 0.01 Net Income 0.92 0.86 1.10 0.77 0.79 Dividends declared per common share 0.55 0.54 0.53 0.52 0.51 Basic weighted average number of common shares outstanding (in thousands) 868,968 874,816 931,484 941,898 947,023 Diluted weighted average number of common shares outstanding (in thousands) 893,090 899,706 955,817 967,376 975,504 (1) Represents WM Advisors, Inc., the Company's retail mutual fund management business, which was sold in the fourth quarter of 2006. WM-3 Washington Mutual, Inc. Consolidated Statements of Income (dollars in millions, except per share data) (unaudited) Six Months Ended June 30, June 30, 2007 2006 Interest Income Loans held for sale $ 984 $ 856 Loans held in portfolio 7,686 7,468 Available-for-sale securities 682 690 Trading assets 221 363 Other interest and dividend income 183 215 Total interest income 9,756 9,592 Interest Expense Deposits 3,495 2,682 Borrowings 2,146 2,734 Total interest expense 5,641 5,416 Net interest income 4,115 4,176 Provision for loan and lease losses 606 306 Net interest income after provision for loan and lease losses 3,509 3,870 Noninterest Income Revenue from sales and servicing of home mortgage loans 425 486 Revenue from sales and servicing of consumer loans 846 801 Depositor and other retail banking fees 1,385 1,219 Credit card fees 355 291 Securities fees and commissions 131 108 Insurance income 58 66 Net loss on trading assets (253 ) (142 ) Gain (loss) from sales of other available-for-sale securities 41 (8 ) Other income 311 395 Total noninterest income 3,299 3,216 Noninterest Expense Compensation and benefits 1,979 2,054 Occupancy and equipment 731 826 Telecommunications and outsourced information services 261 279 Depositor and other retail banking losses 119 108 Advertising and promotion 211 211 Professional fees 93 81 Other expense 850 808 Total noninterest expense 4,244 4,367 Minority interest expense 85 37 Income from continuing operations before income taxes 2,479 2,682 Income taxes 865 947 Income from continuing operations 1,614 1,735 Discontinued Operations(1) Income from discontinued operations before income taxes - 27 Income taxes - 10 Income from discontinued operations - 17 Net Income $ 1,614 $ 1,752 Net Income Available to Common Stockholders $ 1,599 $ 1,752 Basic Earnings Per Common Share: Income from continuing operations $ 1.83 $ 1.81 Income from discontinued operations - 0.02 Net Income 1.83 1.83 Diluted Earnings Per Common Share: Income from continuing operations $ 1.78 $ 1.75 Income from discontinued operations - 0.02 Net Income 1.78 1.77 Dividends declared per common share 1.09 1.01 Basic weighted average number of common shares outstanding (in thousands) 871,876 960,245 Diluted weighted average number of common shares outstanding (in thousands) 896,304 989,408 (1) Represents WM Advisors, Inc., the Company's retail mutual fund management business, which was sold in the fourth quarter of 2006. WM-4 Washington Mutual, Inc. Consolidated Statements of Financial Condition (dollars in millions) (unaudited) June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2007 2007 2006 2006 2006 Assets Cash and cash equivalents $ 4,167 $ 4,047 $ 6,948 $ 6,649 $ 6,675 Federal funds sold and securities purchased under agreements to resell 3,267 8,279 3,743 5,102 4,112 Trading assets 5,534 5,290 4,434 5,391 7,445 Available-for-sale securities, total amortized cost of $28,934, $22,921, $25,073, $29,136 and $28,504: Mortgage-backed securities 19,810 15,939 18,063 22,353 21,438 Investment securities 8,530 6,900 6,915 6,664 6,358 Total available-for-sale securities 28,340 22,839 24,978 29,017 27,796 Loans held for sale 19,327 26,874 44,970 23,720 23,342 Loans held in portfolio 214,994 217,021 224,960 241,765 243,503 Allowance for loan and lease losses (1,560 ) (1,540 ) (1,630 ) (1,550 ) (1,663 ) Loans held in portfolio, net 213,434 215,481 223,330 240,215 241,840 Investment in Federal Home Loan Banks 1,596 2,230 2,705 3,013 3,500 Mortgage servicing rights 7,231 6,507 6,193 6,288 9,162 Goodwill 9,056 9,052 9,050 8,368 8,339 Other assets 20,267 19,386 19,937 21,114 18,673 Total assets $ 312,219 $ 319,985 $ 346,288 $ 348,877 $ 350,884 Liabilities Deposits: Noninterest-bearing deposits $ 33,557 $ 34,367 $ 33,386 $ 34,667 $ 35,457 Interest-bearing deposits 167,823 175,842 180,570 176,215 169,101 Total deposits 201,380 210,209 213,956 210,882 204,558 Federal funds purchased and commercial paper 3,390 563 4,778 5,282 6,138 Securities sold under agreements to repurchase 9,357 8,323 11,953 13,665 19,866 Advances from Federal Home Loan Banks 21,412 24,735 44,297 47,247 55,311 Other borrowings 40,313 39,430 32,852 33,883 27,995 Other liabilities 9,212 9,694 9,035 9,501 8,926 Minority interests 2,945 2,453 2,448 1,959 1,959 Total liabilities 288,009 295,407 319,319 322,419 324,753 Stockholders' equity Preferred stock 492 492 492 492 - Capital surplus - common stock 2,715 3,121 5,825 5,761 6,596 Accumulated other comprehensive loss (568 ) (268 ) (287 ) (180 ) (599 ) Retained earnings 21,571 21,233 20,939 20,385 20,134 Total stockholders' equity 24,210 24,578 26,969 26,458 26,131 Total liabilities and stockholders' equity $ 312,219 $ 319,985 $ 346,288 $ 348,877 $ 350,884 WM-5 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2007 2007 2006 2006 2006 Stockholders' Equity Rollforward Balance, beginning of period $ 24,578 $ 26,969 $ 26,458 $ 26,131 $ 25,819 Net income 830 784 1,058 748 767 Cumulative effect from the adoption of new accounting pronouncements - (6 ) (1) (157 ) (2) - - Other comprehensive income (loss), net of income taxes (300 ) 19 50 419 (151 ) Cash dividends declared on common stock (484 ) (476 ) (496 ) (497 ) (486 ) Cash dividends declared on preferred stock (8 ) (7 ) (8 ) - - Common stock repurchased and retired(3) (500 ) (2,797 ) - (930 ) - Common stock issued 94 92 64 95 182 Preferred stock issued - - - 492 - Balance, end of period $ 24,210 $ 24,578 $ 26,969 $ 26,458 $ 26,131 (1) As of January 1, 2007, the Company adopted FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes. (2) On December 31, 2006, the Company adopted Statement of Financial Accounting Standards ("Statement") No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans.Statement No. 158 requires an entity to recognize the overfunded or underfunded status of its defined benefit postretirement plans as an asset or liability in its statement of financial condition and to recognize changes, through comprehensive income, in that funded status in the year in which the changes occur.The cumulative effects, net of income taxes, resulted in a $274 million decrease to December 31, 2006 other assets and a $117 million decrease to December 31, 2006 other liabilities. (3) The Company repurchased 13.5 million,61.4 million, 1.7 million, 18.8 million and zero shares of its common stock in the three months ended June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006.At June 30, 2007, the total remaining common stock repurchase authority was 54.7 million shares. WM-6 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Six Months Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, June 30, June 30, 2007 2007 2006 2006 2006 2007 2006 RETAIL BANKING GROUP Condensed income statement: Net interest income $ 1,283 $ 1,275 $ 1,239 $ 1,260 $ 1,323 $ 2,558 $ 2,670 Provision for loan and lease losses 91 62 47 53 13 153 67 Noninterest income 819 751 774 738 732 1,571 1,401 Inter-segment revenue 21 22 17 17 16 43 30 Noninterest expense 1,139 1,075 1,102 1,079 1,109 2,215 2,197 Income from continuing operations before income taxes 893 911 881 883 949 1,804 1,837 Income taxes 335 342 336 337 363 677 702 Income from continuing operations 558 569 545 546 586 1,127 1,135 Income from discontinued operations - - 12 9 8 - 17 Net income $ 558 $ 569 $ 557 $ 555 $ 594 $ 1,127 $ 1,152 Performance and other data: Efficiency ratio 53.65 % 52.50 % 54.29 % 53.55 % 53.53 % 53.09 % 53.57 % Average loans $ 149,716 $ 155,206 $ 172,029 $ 180,829 $ 182,891 $ 152,445 $ 178,396 Average assets 159,518 165,047 182,256 191,288 193,246 162,267 188,721 Average deposits: Checking deposits: Noninterest bearing 23,107 22,331 21,873 21,440 21,418 22,722 20,884 Interest bearing 30,282 31,739 33,010 34,792 37,518 31,006 38,922 Total checking deposits 53,389 54,070 54,883 56,232 58,936 53,728 59,806 Savings and money market deposits 43,814 43,103 41,442 38,317 38,143 43,460 37,790 Time deposits 48,049 46,857 47,188 45,405 41,724 47,456 41,334 Average deposits 145,252 144,030 143,513 139,954 138,803 144,644 138,930 Loan volume 10,069 8,492 7,966 9,006 10,105 18,561 17,360 Employees at end of period 28,178 27,883 27,671 28,042 31,432 28,178 31,432 CARD SERVICES GROUP Managed basis(1) Condensed income statement: Net interest income $ 660 $ 653 $ 664 $ 633 $ 615 $ 1,314 $ 1,232 Provision for loan and lease losses 523 388 555 345 417 912 747 Noninterest income 393 474 451 343 389 867 734 Inter-segment expense 5 4 2 2 1 9 2 Noninterest expense 300 325 316 294 293 626 590 Income before income taxes 225 410 242 335 293 634 627 Income taxes 84 154 93 128 112 238 240 Net income $ 141 $ 256 $ 149 $ 207 $ 181 $ 396 $ 387 Performance and other data: Efficiency ratio 28.68 % 28.96 % 28.41 % 30.16 % 29.19 % 28.82 % 30.05 % Average loans $ 24,234 $ 23,604 $ 22,875 $ 21,706 $ 20,474 $ 23,921 $ 20,281 Average assets 26,762 26,039 25,472 24,236 23,044 26,403 22,905 Employees at end of period 2,889 2,646 2,676 2,731 2,597 2,889 2,597 Securitization adjustments Condensed income statement: Net interest income $ (459 ) $ (414 ) $ (437 ) $ (411 ) $ (405 ) $ (874 ) $ (837 ) Provision for loan and lease losses (294 ) (282 ) (280 ) (220 ) (217 ) (577 ) (442 ) Noninterest income 165 132 157 191 188 297 395 Performance and other data: Average loans (13,888 ) (12,507 ) (12,811 ) (12,169 ) (11,565 ) (13,201 ) (11,835 ) Average assets (12,287 ) (10,961 ) (11,035 ) (10,330 ) (9,753 ) (11,627 ) (9,985 ) Adjusted basis Condensed income statement: Net interest income $ 201 $ 239 $ 227 $ 222 $ 210 $ 440 $ 395 Provision for loan and lease losses 229 106 275 125 200 335 305 Noninterest income 558 606 608 534 577 1,164 1,129 Inter-segment expense 5 4 2 2 1 9 2 Noninterest expense 300 325 316 294 293 626 590 Income before income taxes 225 410 242 335 293 634 627 Income taxes 84 154 93 128 112 238 240 Net income $ 141 $ 256 $ 149 $ 207 $ 181 $ 396 $ 387 Performance and other data: Average loans $ 10,346 $ 11,097 $ 10,064 $ 9,537 $ 8,909 $ 10,720 $ 8,446 Average assets 14,475 15,078 14,437 13,906 13,291 14,776 12,920 (This table is continued on "WM-7.") (1) The managed basis presentation treats securitized and sold credit card receivables as if they were still on the balance sheet. The Company uses this basis in assessing the overall performance of this operating segment. The managed basis presentation of the Card Services Group is derived by adjusting the GAAP financial information to add back securitized loan balances and the related interest, fee income and provision for credit losses.Such adjustments are eliminated as securitization adjustments when reporting GAAP results. WM-7 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Six Months Ended (This table is continued from "WM-6.") June 30, Mar. 31, Dec. 31, Sept. 30, June 30, June 30, June 30, 2007 2007 2006 2006 2006 2007 2006 COMMERCIAL GROUP Condensed income statement: Net interest income $ 195 $ 200 $ 189 $ 159 $ 166 $ 395 $ 329 Provision for loan and lease losses 2 (10 ) (69 ) (2 ) (10 ) (7 ) (10 ) Noninterest income 62 14 40 25 17 76 29 Noninterest expense 74 74 72 60 57 148 125 Income before income taxes 181 150 226 126 136 330 243 Income taxes 68 56 86 48 52 124 93 Net income $ 113 $ 94 $ 140 $ 78 $ 84 $ 206 $ 150 Performance and other data: Efficiency ratio 28.77 % 34.52 % 31.49 % 32.21 % 31.28 % 31.38 % 34.80 % Average loans $ 38,789 $ 38,641 $ 37,552 $ 32,414 $ 31,505 $ 38,715 $ 31,260 Average assets 41,181 41,001 40,216 34,560 33,709 41,092 33,522 Average deposits 6,160 3,762 3,609 2,323 2,242 4,968 2,250 Loan volume 4,348 3,671 4,019 3,104 2,961 8,018 5,731 Employees at end of period 1,404 1,351 1,409 1,242 1,252 1,404 1,252 HOME LOANS GROUP Condensed income statement: Net interest income $ 215 $ 245 $ 273 $ 276 $ 290 $ 460 $ 628 Provision for loan and lease losses 101 49 47 84 38 150 57 Noninterest income 391 162 126 314 461 553 862 Inter-segment expense 16 18 15 15 15 34 28 Noninterest expense 548 521 534 528 617 1,069 1,239 Income (loss) before income taxes (59 ) (181 ) (197 ) (37 ) 81 (240 ) 166 Income taxes (benefit) (22 ) (68 ) (75 ) (14 ) 31 (90 ) 63 Net income (loss) $ (37 ) $ (113 ) $ (122 ) $ (23 ) $ 50 $ (150 ) $ 103 Performance and other data: Efficiency ratio 92.82 % 133.90 % 138.93 % 92.00 % 83.80 % 109.14 % 84.70 % Average loans $ 43,312 $ 53,254 $ 51,048 $ 45,407 $ 43,988 $ 48,255 $ 46,934 Average assets 60,330 71,381 71,512 70,565 70,958 65,824 74,541 Average deposits 17,506 16,767 19,788 20,659 20,124 17,139 18,339 Loan volume 31,541 30,609 34,897 37,200 41,747 62,150 86,745 Employees at end of period 12,735 13,025 13,025 13,936 15,560 12,735 15,560 CORPORATE SUPPORT/TREASURY AND OTHER Condensed income statement: Net interest income (expense) $ 2 $ (15 ) $ (64 ) $ (107 ) $ (60 ) $ (13 ) $ (104 ) Provision for loan and lease losses (51 ) 27 44 (94 ) (17 ) (25 ) (113 ) Noninterest income (expense) 42 81 142 75 (88 ) 123 63 Noninterest expense 77 110 233 223 153 186 216 Minority interest expense 42 43 34 34 37 85 37 Loss from continuing operations before income taxes (24 ) (114 ) (233 ) (195 ) (321 ) (136 ) (181 ) Income taxes (benefit) (38 ) (71 ) (103 ) (90 ) (129 ) (109 ) (96 ) Income (loss) from continuing operations 14 (43 ) (130 ) (105 ) (192 ) (27 ) (85 ) Income from discontinued operations - - 406 - Net income (loss) $ 14 $ (43 ) $ 276 $ (105 ) $ (192 ) $ (27 ) $ (85 ) Performance and other data: Average loans $ 1,367 $ 1,345 $ 1,294 $ 1,245 $ 1,178 $ 1,356 $ 1,160 Average assets 41,801 40,877 46,208 40,823 39,061 41,341 38,057 Average deposits 37,847 46,205 47,891 45,976 39,083 42,002 36,149 Loan volume 72 107 144 58 82 179 105 Employees at end of period 4,783 4,788 5,043 5,105 5,406 4,783 5,406 (This table is continued on "WM-8.") WM-8 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Six Months Ended (This table is continued from "WM-7.") June 30, Mar. 31, Dec. 31, Sept. 30, June 30, June 30, June 30, 2007 2007 2006 2006 2006 2007 2006 RECONCILING ADJUSTMENTS Condensed income statement: Net interest income(1) $ 138 $ 137 $ 134 $ 137 $ 131 $ 275 $ 258 Noninterest income (expense)(2) (114 ) (73 ) (98 ) (116 ) (121 ) (188 ) (268 ) Income (loss) before income taxes 24 64 36 21 10 87 (10 ) Income taxes (benefit)(3) (17 ) 43 (22 ) (15 ) (40 ) 25 (55 ) Net income $ 41 $ 21 $ 58 $ 36 $ 50 $ 62 $ 45 Performance and other data: Average loans(4) $ (1,301 ) $ (1,479 ) $ (1,573 ) $ (1,600 ) $ (1,601 ) $ (1,389 ) $ (1,586 ) Average assets(4) (1,301 ) (1,479 ) (1,573 ) (1,600 ) (1,601 ) (1,389 ) (1,586 ) TOTAL CONSOLIDATED Condensed income statement: Net interest income $ 2,034 $ 2,081 $ 1,998 $ 1,947 $ 2,060 $ 4,115 $ 4,176 Provision for loan and lease losses 372 234 344 166 224 606 306 Noninterest income 1,758 1,541 1,592 1,570 1,578 3,299 3,216 Noninterest expense 2,138 2,105 2,257 2,184 2,229 4,244 4,367 Minority interest expense 42 43 34 34 37 85 37 Income from continuing operations before income taxes 1,240 1,240 955 1,133 1,148 2,479 2,682 Income taxes 410 456 315 394 389 865 947 Income from continuing operations 830 784 640 739 759 1,614 1,735 Income from discontinued operations - - 418 9 8 - 17 Net income $ 830 $ 784 $ 1,058 $ 748 $ 767 $ 1,614 $ 1,752 Performance and other data: Efficiency ratio 56.38 % 58.13 % 62.87 % 62.09 % 61.27 % 57.24 % 59.08 % Average loans $ 242,229 $ 258,064 $ 270,414 $ 267,832 $ 266,870 $ 250,102 $ 264,610 Average assets 316,004 331,905 353,056 349,542 348,664 323,911 346,175 Average deposits 206,765 210,764 214,801 208,912 200,252 208,753 195,668 Loan volume 46,030 42,879 47,026 49,368 54,895 88,908 109,941 Employees at end of period 49,989 49,693 49,824 51,056 56,247 49,989 56,247 (1) Represents the difference between mortgage loan premium amortization recorded by the Retail Banking Group and the amount recognized in the Company's Consolidated Statements of Income.For management reporting purposes, certain mortgage loans that are held in portfolio by the Retail Banking Group are treated as if they are purchased from the Home Loans Group.Since the cost basis of these loans includes an assumed profit factor paid to the Home Loans Group, the amortization of loan premiums recorded by the Retail Banking Group reflects this assumed profit factor and must therefore be eliminated as a reconciling adjustment. (2) Represents the difference between gain from mortgage loans recorded by the Home Loans Group and gain from mortgage loans recognized in the Company's Consolidated Statements of Income.A substantial amount of loans originated or purchased by this segment are considered to be salable for management reporting purposes. (3) Represents the tax effect of reconciling adjustments. (4) Represents the inter-segment offset for inter-segment loan premiums that the Retail Banking Group recognized upon transfer of portfolio loans from the Home Loans Group. WM-9 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended June 30, 2007 Mar. 31, 2007 June 30, 2006 Balance Rate Interest Income/ Expense Balance Rate Interest Income/ Expense Balance Rate Interest Income/ Expense Average Balances and Weighted Average Interest Rates Assets Interest-earning assets(1): Federal funds sold and securities purchased under agreements to resell $ 3,964 5.39 % $ 53 $ 3,930 5.39 % $ 52 $ 4,413 4.99 % $ 56 Trading assets 4,995 8.67 108 5,594 8.10 113 8,595 7.69 165 Available-for-sale securities(2): Mortgage-backed securities 18,576 5.36 249 17,887 5.47 245 21,840 5.34 292 Investment securities 7,983 5.10 102 6,753 5.17 87 6,215 4.91 76 Loans held for sale 26,225 6.43 421 35,447 6.37 562 24,536 6.42 395 Loans held in portfolio: Loans secured by real estate: Home loans(3)(4) 90,818 6.44 1,462 97,365 6.45 1,570 125,559 5.77 1,809 Home equity loans and lines of credit(4) 54,431 7.59 1,031 53,014 7.56 989 52,225 7.28 949 Subprime mortgage channel(5) 20,152 6.80 343 20,612 6.67 344 19,640 6.21 305 Home construction(6) 2,043 6.72 34 2,061 6.55 34 2,068 6.47 33 Multi-family 29,419 6.63 488 29,826 6.57 490 26,291 6.23 410 Other real estate 6,843 7.03 120 6,763 7.03 117 5,585 6.97 98 Total loans secured by real estate 203,706 6.83 3,478 209,641 6.79 3,544 231,368 6.23 3,604 Consumer: Credit card 10,101 10.44 263 10,904 11.57 311 8,448 11.28 238 Other 254 12.44 8 267 12.96 9 594 9.74 14 Commercial 1,943 7.73 37 1,805 7.95 36 1,924 6.61 31 Total loans held in portfolio 216,004 7.02 3,786 222,617 7.04 3,900 242,334 6.42 3,887 Other 2,089 5.47 29 3,472 5.77 49 5,306 4.80 64 Total interest-earning assets 279,836 6.79 4,748 295,700 6.81 5,008 313,239 6.30 4,935 Noninterest-earning assets: Mortgage servicing rights 6,782 6,304 9,003 Goodwill 9,054 9,054 8,302 Other assets 20,332 20,847 18,120 Total assets $ 316,004 $ 331,905 $ 348,664 Liabilities Interest-bearing liabilities: Deposits: Interest-bearing checking deposits $ 30,373 2.51 190 $ 31,821 2.63 206 $ 37,603 2.61 245 Savings and money market deposits 58,969 3.33 490 54,862 3.27 443 48,095 2.82 339 Time deposits 84,330 4.96 1,043 91,631 4.97 1,123 79,541 4.39 877 Total interest-bearing deposits 173,672 3.98 1,723 178,314 4.03 1,772 165,239 3.53 1,461 Federal funds purchased and commercial paper 2,169 5.36 29 3,846 5.48 52 7,767 4.97 97 Securities sold under agreements to repurchase 8,416 5.35 112 12,098 5.48 164 17,923 4.97 225 Advances from Federal Home Loan Banks 22,063 5.36 295 36,051 5.38 478 60,862 4.85 745 Other 39,886 5.57 555 32,808 5.67 461 26,239 5.27 347 Total interest-bearing liabilities 246,206 4.42 2,714 263,117 4.51 2,927 278,030 4.12 2,875 Noninterest-bearing sources: Noninterest-bearing deposits 33,093 32,450 35,013 Other liabilities 9,610 9,482 7,698 Minority interests 2,659 2,449 1,965 Stockholders' equity 24,436 24,407 25,958 Total liabilities and stockholders' equity $ 316,004 $ 331,905 $ 348,664 Net interest spread and net interest income 2.37 $ 2,034 2.30 $ 2,081 2.18 $ 2,060 Impact of noninterest-bearing sources 0.53 0.49 0.47 Net interest margin 2.90 2.79 2.65 (1) Nonaccrual assets and related income, if any, are included in their respective categories. (2) The average balance and yield are based on average amortized cost balances. (3) Capitalized interest recognized in earnings that resulted from negative amortization within the Option ARM portfolio totaled $344 million, $361 million and $245 million for the three months ended June 30, 2007, March 31, 2007 and June 30, 2006. (4) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (5) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (6) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM-10 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Six Months Ended June 30, 2007 June 30, 2006 Interest Interest Income/ Income/ Balance Rate Expense Balance Rate Expense Average Balances and Weighted Average Interest Rates Assets Interest-earning assets(1): Federal funds sold and securities purchased underagreements to resell $ 3,947 5.39 % $ 105 $ 4,086 4.82 % $ 99 Trading assets 5,293 8.37 221 10,135 7.18 363 Available-for-sale securities(2): Mortgage-backed securities 18,234 5.42 494 20,997 5.31 558 Investment securities 7,372 5.13 188 5,534 4.78 132 Loans held for sale 30,810 6.40 984 27,164 6.30 856 Loans held in portfolio: Loans secured by real estate: Home loans(3)(4) 94,074 6.45 3,033 121,661 5.68 3,452 Home equity loans and lines of credit(4) 53,726 7.57 2,020 51,776 7.12 1,831 Subprime mortgage channel(5) 20,381 6.74 686 19,803 6.08 602 Home construction(6) 2,052 6.63 68 2,063 6.41 66 Multi-family 29,621 6.60 977 26,026 6.08 791 Other real estate 6,803 7.03 238 5,372 6.90 186 Total loans secured by real estate 206,657 6.81 7,022 226,701 6.12 6,928 Consumer: Credit card 10,500 11.03 574 8,130 11.02 444 Other 261 12.70 17 607 10.40 32 Commercial 1,874 7.83 73 2,008 6.39 64 Total loans held in portfolio 219,292 7.03 7,686 237,446 6.30 7,468 Other 2,776 5.65 78 5,161 4.50 116 Total interest-earning assets 287,724 6.80 9,756 310,523 6.19 9,592 Noninterest-earning assets: Mortgage servicing rights 6,545 8,634 Goodwill 9,054 8,300 Other assets 20,588 18,718 Total assets $ 323,911 $ 346,175 Liabilities Interest-bearing liabilities: Deposits: Interest-bearing checking deposits $ 31,093 2.57 397 $ 39,012 2.45 473 Savings and money market deposits 56,927 3.31 933 46,464 2.61 602 Time deposits 87,960 4.96 2,165 76,379 4.22 1,607 Total interest-bearing deposits 175,980 4.00 3,495 161,855 3.33 2,682 Federal funds purchased and commercial paper 3,003 5.44 81 7,616 4.72 179 Securities sold under agreements to repurchase 10,247 5.43 276 16,608 4.74 396 Advances from Federal Home Loan Banks 29,019 5.37 773 63,912 4.65 1,491 Other 36,366 5.62 1,016 26,437 5.04 668 Total interest-bearing liabilities 254,615 4.47 5,641 276,428 3.92 5,416 Noninterest-bearing sources: Noninterest-bearing deposits 32,773 33,813 Other liabilities 9,547 8,284 Minority interests 2,554 1,262 Stockholders' equity 24,422 26,388 Total liabilities and stockholders' equity $ 323,911 $ 346,175 Net interest spread and net interest income 2.33 $ 4,115 2.27 $ 4,176 Impact of noninterest-bearing sources 0.52 0.43 Net interest margin 2.85 2.70 (1) Nonaccrual assets and related income, if any, are included in their respective categories. (2) The average balance and yield are based on average amortized cost balances. (3) Capitalized interest recognized in earnings that resulted from negative amortization within the Option ARM portfolio totaled $706 million and $439 million for the six months ended June 30, 2007 and June 30, 2006. (4) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (5) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (6) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM-11 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Change from Mar. 31, 2007 to June 30, 2007 June 30, 2007 Mar. 31, 2007 Dec. 31, 2006 Sept. 30, 2006 June 30, 2006 Deposits Retail deposits: Checking deposits: Noninterest bearing $ (258 ) $ 24,142 $ 24,400 $ 22,838 $ 22,466 $ 22,450 Interest bearing (1,931 ) 29,592 31,523 32,723 33,761 35,958 Total checking deposits (2,189 ) 53,734 55,923 55,561 56,227 58,408 Savings and money market deposits (441 ) 43,617 44,058 41,943 39,481 37,664 Time deposits(1) 878 48,140 47,262 46,821 47,361 43,685 Total retail deposits (1,752 ) 145,491 147,243 144,325 143,069 139,757 Commercial business and other deposits 1,445 19,186 17,741 15,175 15,831 15,625 Brokered deposits: Consumer (1,842 ) 17,153 18,995 22,299 22,430 14,316 Institutional (6,231 ) 11,025 17,256 22,339 18,236 22,708 Custodial and escrow deposits(2) (449 ) 8,525 8,974 9,818 11,316 12,152 Total deposits $ (8,829 ) $ 201,380 $ 210,209 $ 213,956 $ 210,882 $ 204,558 (1) Weighted average remaining maturity of time deposits was 8 months at June 30, 2007, 9 months at March 31, 2007 and December 31, 2006 and 10 months at September 30, 2006 and June 30, 2006. (2) Substantially all custodial and escrow deposits are reported as noninterest-bearing checking deposits. June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2007 2007 2006 2006 2006 Retail Deposit Accounts (number of accounts) Noninterest bearing checking 10,449,887 9,983,313 9,611,706 9,403,072 9,063,458 Interest bearing checking 1,399,203 1,459,534 1,503,365 1,532,215 1,564,396 Savings and money market 6,936,870 6,708,784 6,525,772 6,379,068 6,161,187 Total transaction accounts, end of period(1) 18,785,960 18,151,631 17,640,843 17,314,355 16,789,041 Net change in noninterest bearing checking accounts 466,574 371,607 208,634 339,614 432,812 Net change in checking accounts 406,243 327,776 179,784 307,433 404,190 (1) Transaction accounts include retail checking, small business checking, retail savings and small business savings. June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2007 2007 2006 2006 2006 Retail Banking Stores Stores, beginning of period 2,228 2,225 2,225 2,201 2,168 Stores opened during the quarter 11 6 81 (1) 25 35 Stores closed during the quarter (4 ) (3 ) (81 ) (1 ) (2 ) Stores, end of period 2,235 2,228 2,225 2,225 2,201 (1) Includes 26 retail banking stores acquired through the merger with Commercial Capital Bancorp. WM-12 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended June 30, 2007 Mar. 31, 2007 Dec. 31, 2006 Sept. 30, 2006 June 30, 2006 Loan Volume Home loans: Short-term adjustable-rate loans(1): Option ARMs $ 7,888 $ 7,777 $ 9,487 $ 11,601 $ 12,728 Other ARMs 22 36 13 42 387 Total short-term adjustable-rate loans 7,910 7,813 9,500 11,643 13,115 Medium-term adjustable-rate loans(2) 14,953 13,567 17,323 16,707 16,041 Fixed-rate loans 8,172 8,824 7,351 8,818 13,695 Total home loan volume 31,035 30,204 34,174 37,168 42,851 Home equity loans and lines of credit 9,880 8,319 8,098 8,498 8,251 Home construction(3) 426 298 298 269 421 Multi-family 3,067 2,663 2,977 2,186 2,230 Other real estate 1,246 1,080 1,182 983 787 Total loans secured by real estate(4) 45,654 42,564 46,729 49,104 54,540 Consumer(5) 20 26 23 26 36 Commercial 356 289 274 238 319 Total loan volume $ 46,030 $ 42,879 $ 47,026 $ 49,368 $ 54,895 Loan Volume by Channel Retail $ 27,051 $ 23,284 $ 24,426 $ 22,239 $ 23,709 Wholesale 14,588 13,378 16,002 14,964 14,798 Purchased 4,391 6,217 6,398 11,560 12,033 Correspondent - - 200 605 4,355 Total loan volume by channel $ 46,030 $ 42,879 $ 47,026 $ 49,368 $ 54,895 Refinancing Activity(6) Home loan refinancing $ 22,637 $ 22,552 $ 25,060 $ 23,993 $ 26,667 Home equity loans and lines of credit and consumer 157 550 599 689 161 Home construction loans 121 276 283 254 379 Multi-family and other real estate 1,378 1,131 2,240 1,398 1,419 Total refinancing $ 24,293 $ 24,509 $ 28,182 $ 26,334 $ 28,626 (1) Short-term is defined as adjustable-rate loans that reprice within one year. (2) Medium-term is defined as adjustable-rate loans that reprice after one year. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (4) Includes mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name of $2.45 billion, $3.48 billion, $6.07 billion, $9.40 billion and $8.20 billion for the three months ended June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006. (5) Excludes credit card loan volume. (6) Includes loan refinancing entered into by both new and pre-existing loan customers. WM-13 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Six Months Ended June 30, June 30, 2007 2006 Loan Volume Home loans: Short-term adjustable-rate loans(1): Option ARMs $ 15,666 $ 21,505 Other ARMs 58 3,330 Total short-term adjustable-rate loans 15,724 24,835 Medium-term adjustable-rate loans(2) 28,519 30,906 Fixed-rate loans 16,996 31,300 Total home loan volume 61,239 87,041 Home equity loans and lines of credit 18,199 15,558 Home construction(3) 724 914 Multi-family 5,729 4,264 Other real estate 2,326 1,502 Total loans secured by real estate(4) 88,217 109,279 Consumer(5) 46 85 Commercial 645 577 Total loan volume $ 88,908 $ 109,941 Loan Volume by Channel Retail $ 50,335 $ 46,289 Wholesale 27,965 31,520 Purchased 10,608 19,351 Correspondent - 12,781 Total loan volume by channel $ 88,908 $ 109,941 Refinancing Activity(6) Home loan refinancing $ 45,190 $ 53,537 Home equity loans and lines of credit and consumer 707 377 Home construction loans 396 772 Multi-family and other real estate 2,509 2,774 Total refinancing $ 48,802 $ 57,460 (1) Short-term is defined as adjustable-rate loans that reprice within one year. (2) Medium-term is defined as adjustable-rate loans that reprice after one year. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (4) Includes mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name of$5.93 billion and $15.29 billion for the six months ended June 30, 2007 and June 30, 2006. (5) Excludes credit card loan volume. (6) Includes loan refinancing entered into by both new and pre-existing loan customers. WM-14 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Change from Mar. 31, 2007 to June 30, 2007 June 30, 2007 Mar. 31, 2007 Dec. 31, 2006 Sept. 30, 2006 June 30, 2006 Loans Held in Portfolio Loans secured by real estate: Home: Short-term adjustable-rate loans(1): Option ARMs(2) $ (4,675 ) $ 53,455 $ 58,130 $ 63,557 $ 67,142 $ 69,224 Other ARMs 37 13,538 13,501 15,091 16,375 15,021 Total short-term adjustable-rate loans (4,638 ) 66,993 71,631 78,648 83,517 84,245 Medium-term adjustable-rate loans(3) (277 ) 29,647 29,924 29,774 47,740 52,032 Fixed-rate loans (1 ) 9,505 9,506 9,782 9,928 9,424 Total home loans (4,916 ) 106,145 111,061 118,204 141,185 145,701 Home equity loans and lines of credit 2,508 58,631 56,123 54,924 54,364 52,981 Home construction(4) (13 ) 2,058 2,071 2,082 2,077 2,082 Multi-family (225 ) 29,290 29,515 30,161 27,407 26,749 Other real estate 151 6,879 6,728 6,745 5,869 5,537 Total loans secured by real estate(5) (2,495 ) 203,003 205,498 212,116 230,902 233,050 Consumer: Credit card 423 9,913 9,490 10,861 8,807 8,451 Other (18 ) 243 261 276 281 287 Commercial 63 1,835 1,772 1,707 1,775 1,715 Total loans held in portfolio(6) (2,027 ) 214,994 217,021 224,960 241,765 243,503 Less: allowance for loan and lease losses (20 ) (1,560 ) (1,540 ) (1,630 ) (1,550 ) (1,663 ) Total loans held in portfolio, net $ (2,047 ) $ 213,434 $ 215,481 $ 223,330 $ 240,215 $ 241,840 (1) Short-term adjustable-rate loans reprice within one year. (2) The total amount by which the unpaid principal balance of Option ARM loans exceeded their original principal amount was $1.30 billion, $1.12 billion, $888 million, $681 million and $474 million at June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006. (3) Medium-term adjustable-rate loans reprice after one year. (4) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (5) Includes subprime mortgage channel loans, comprising mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio as follows: Subprime Mortgage Channel June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2007 2007 2006 2006 2006 Home loans $ 17,602 $ 17,610 $ 18,725 $ 20,083 $ 20,498 Home equity loans and lines of credit 2,855 2,749 2,042 1,522 424 Total $ 20,457 $ 20,359 $ 20,767 $ 21,605 $ 20,922 (6) Includes net unamortized deferred loan origination costs of $1.33 billion, $1.43 billion, $1.48 billion, $1.61 billion and $1.62 billion at June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006. WM-15 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Change from Mar. 31, 2007 to June 30, 2007 June 30, 2007 Weighted Average Coupon Rate Mar. 31, 2007 Weighted Average Coupon Rate June 30, 2006 Weighted Average Coupon Rate Selected Loans Secured by Real Estate and MBS Home loans held in portfolio: Short-term adjustable-rate loans(1): Option ARMs $ (4,675 ) $ 53,455 7.74 % $ 58,130 7.74 % $ 69,224 6.72 Other ARMs 37 13,538 7.28 13,501 7.25 15,021 6.75 Total short-term adjustable-rate loans (4,638 ) 66,993 7.65 71,631 7.65 84,245 6.72 Medium-term adjustable-rate loans(2) (277 ) 29,647 5.99 29,924 5.86 52,032 5.68 Fixed-rate loans (1 ) 9,505 6.71 9,506 6.68 9,424 6.50 Total home loans held in portfolio (4,916 ) 106,145 7.10 111,061 7.08 145,701 6.34 Home equity loans and lines of credit: Short-term (Prime-based or treasury-based)(1) 1,141 34,995 8.47 33,854 8.45 36,640 8.33 Fixed-rate loans 1,367 23,636 7.68 22,269 7.62 16,341 6.88 Total home equity loans and lines of credit 2,508 58,631 8.15 56,123 8.12 52,981 7.88 Multi-family loans held in portfolio: Short-term adjustable-rate loans(1): Option ARMs (723 ) 7,650 7.28 8,373 7.29 9,255 6.54 Other ARMs 131 7,910 6.77 7,779 7.01 6,095 6.66 Total short-term adjustable-rate loans (592 ) 15,560 7.02 16,152 7.15 15,350 6.59 Medium-term adjustable-rate loans(2) 345 11,890 5.93 11,545 5.78 9,781 5.46 Fixed-rate loans 22 1,840 6.35 1,818 6.39 1,618 6.48 Total multi-family loans held in portfolio (225 ) 29,290 6.53 29,515 6.57 26,749 6.17 Total selected loans held in portfolio secured by real estate(3) (2,633 ) 194,066 7.33 196,699 7.30 225,431 6.68 Loans held for sale(4) (7,395 ) 18,999 6.39 26,394 6.44 23,031 6.43 MBS(5): Short-term adjustable-rate MBS(1) (510 ) 5,453 5.70 5,963 5.71 9,058 5.42 Medium-term adjustable-rate MBS(2) 349 2,802 5.22 2,453 5.09 3,853 4.97 Fixed-rate MBS 4,032 11,555 5.39 7,523 5.25 8,527 5.27 Total MBS(6) 3,871 19,810 5.45 15,939 5.40 21,438 5.28 Total selected loans secured by real estate and MBS $ (6,157 ) $ 232,875 7.10 $ 239,032 7.08 $ 269,900 6.55 (1) Short-term adjustable-rate loans and MBS reprice within one year. (2) Medium-term adjustable-rate loans and MBS reprice after one year. (3) At June 30, 2007, March 31, 2007, and June 30, 2006, adjustable-rate loans with lifetime caps were $158.24 billion, $162.24billion, and $193.17 billion with a lifetime weighted average cap rate of 12.96%, 12.31% and 12.13%. (4) Excludes credit card and student loans. (5) Includes only those securities designated as available-for-sale.Excludes principal-only strips and interest-only strips. (6) At June 30, 2007, March 31, 2007 and June 30, 2006, the par value of adjustable-rate MBS with lifetime caps were $8.02 billion, $8.16 billion and $12.81 billion with a lifetime weighted average cap rate of 10.57%, 10.55% and 10.42%. Rollforward of Loans Held for Sale Mar. 31, 2007 to June 30, 2007 Dec. 31, 2006 to June 30, 2007 Balance, beginning of period $ 26,874 $ 44,970 Mortgage loans originated, purchased and transferred from held in portfolio 29,492 59,578 Mortgage loans transferred to held in portfolio (1,760 ) (2,674 ) Mortgage loans sold and other(1) (35,127 ) (82,630 ) Net change in consumer loans held for sale (152 ) 83 Balance, end of period $ 19,327 $ 19,327 Rollforward of Home Loans Held in Portfolio Balance, beginning of period $ 111,061 $ 118,204 Loans originated, purchased and transferred from held for sale 5,136 10,285 Loan payments, transferred to held for sale and other (10,052 ) (22,344 ) Balance, end of period $ 106,145 $ 106,145 (1) The unpaid principal balance ("UPB") of home loans sold was $30.30 billion and $75.55 billion for the three and six months ended June 30, 2007. WM-16 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Detail of Revenue from Sales and Servicing of Home Mortgage Loans June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2007 2007 2006 2006 2006 Gain from home mortgage loans and originated mortgage-backed securities,net of hedging and risk management instruments(1): Gain from home mortgage loans and originated mortgage-backed securities $ 66 $ 149 $ 64 $ 206 $ 190 Revaluation gain (loss) from derivatives economically hedging loans held for sale 126 (54 ) 91 (87 ) 61 Gain from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments 192 95 155 119 251 Home mortgage loan servicing revenue (expense): Home mortgage loan servicing revenue(2) 526 514 497 525 586 Change in MSR fair value due to payments on loans and other (401 ) (356 ) (375 ) (410 ) (460 ) Net mortgage loan servicing revenue 125 158 122 115 126 Change in MSR fair value due to valuation inputs or assumptions 530 (96 ) (80 ) (469 ) 435 Revaluation gain (loss) from derivatives economically hedging MSR (547 ) (32 ) (33 ) 353 (433 ) Adjustment to MSR fair value for MSR sale - (157 ) Home mortgage loan servicing revenue (expense), net of MSR valuationchanges and derivative risk management instruments 108 30 9 (1 ) (29 ) Total revenue from sales and servicing of home mortgage loans $ 300 $ 125 $ 164 $ 118 $ 222 Six Months Ended Detail of Revenue from Sales and Servicing of Home Mortgage Loans June 30, June 30, 2007 2006 Gain from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments(1): Gain from home mortgage loans and originated mortgage-backed securities $ 214 $ 356 Revaluation gain from derivatives economically hedging loans held for sale 72 104 Gain from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments 286 460 Home mortgage loan servicing revenue: Home mortgage loan servicing revenue(2) 1,041 1,159 Change in MSR fair value due to payments on loans and other (757 ) (869 ) Net mortgage loan servicing revenue 284 290 Change in MSR fair value due to valuation inputs or assumptions 434 849 Revaluation loss from derivatives economically hedging MSR (579 ) (956 ) Adjustment to MSR fair value for MSR sale - (157 ) Home mortgage loan servicing revenue, net ofMSR valuation changes and derivative risk management instruments 139 26 Total revenue from sales and servicing of home mortgage loans $ 425 $ 486 (1) Originated mortgage-backed securities represent available-for-sale securities retained on the balance sheet subsequent to the securitization of mortgage loans that were originated by the Company. (2) Includes contractually specified servicing fees, late charges and the shortfall of the scheduled interest required to be remitted to investors and that which is collected from borrowers upon payoff. WM-17 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2007 2007 2006 2006 2006 MSR Valuation and Risk Management(1): Change in MSR fair value due to valuation inputs or assumptions $ 530 $ (96 ) $ (80 ) $ (469 ) $ 435 Gain (loss) on MSR risk management instruments: Revaluation gain (loss) from derivatives (547 ) (32 ) (33 ) 353 (433 ) Revaluation gain (loss) from certain trading securities (4 ) 4 (5 ) 39 (47 ) Loss from certain available-for-sale securities - - - (1 ) - Total gain (loss) on MSR risk management instruments (551 ) (28 ) (38 ) 391 (480 ) Total changes in MSR valuation and risk management $ (21 ) $ (124 ) $ (118 ) $ (78 ) $ (45 ) Six Months Ended June 30, June 30, 2007 2006 MSR Valuation and Risk Management(1): Change in MSR fair value due to valuation inputs or assumptions $ 434 $ 849 Loss on MSR risk management instruments: Revaluation loss from derivatives (579 ) (956 ) Revaluation loss from certain trading securities - (89 ) Total loss on MSR risk management instruments (579 ) (1,045 ) Total changes in MSR valuation and risk management $ (145 ) $ (196 ) (1) Excludes $157 million downward adjustment to MSR fair value recognized in the three and six months ended June 30, 2006. WM-18 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2007 2007 2006 2006 2006 Rollforward of Mortgage Servicing Rights(1) Balance, beginning of period $ 6,507 $ 6,193 $ 6,288 $ 9,162 $ 8,736 Home loans: Additions 592 760 357 533 607 Change in MSR fair value due to payments on loans and other (401 ) (356 ) (375 ) (410 ) (460 ) Change in MSR fair value due to valuation inputs or assumptions 530 (96 ) (80 ) (469 ) 435 Adjustment to MSR fair value for MSR sale - (157 ) Sale of MSR - - 1 (2,527 ) - Net change in commercial real estate MSR 3 6 2 (1 ) 1 Balance, end of period $ 7,231 $ 6,507 $ 6,193 $ 6,288 $ 9,162 Rollforward of Mortgage Loans Serviced for Others Balance, beginning of period $ 467,782 $ 444,696 $ 439,208 $ 570,352 $ 569,501 Home loans: Additions 29,949 44,550 25,833 29,899 30,949 Sale of servicing - - - (141,842 ) (9 ) Loan payments and other (24,213 ) (22,469 ) (20,744 ) (19,288 ) (30,368 ) Net change in commercial real estate loans 1,349 1,005 399 87 279 Balance, end of period $ 474,867 $ 467,782 $ 444,696 $ 439,208 $ 570,352 June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2007 2007 2006 2006 2006 Total Servicing Portfolio Mortgage loans serviced for others $ 474,867 $ 467,782 $ 444,696 $ 439,208 $ 570,352 Consumer loans serviced for others 14,745 13,645 12,415 13,112 12,644 Servicing on retained MBS without MSR 1,023 1,082 1,140 1,199 1,262 Servicing on owned loans 218,122 226,217 251,766 245,925 247,489 Subservicing portfolio 439 465 84,797 137,089 552 Total servicing portfolio $ 709,196 $ 709,191 $ 794,814 $ 836,533 $ 832,299 June 30, 2007 Unpaid Weighted Principal Average Balance Servicing Fee (in basis points, Mortgage Loans Serviced for Others by Loan Type annualized) Agency $ 246,758 31 Private 193,661 57 Subprime mortgage channel-home 34,448 50 Total mortgage loans serviced for others(2) $ 474,867 43 (1) MSR as a percentage of mortgage loans serviced for others was 1.52%, 1.39%, 1.39%, 1.43% and 1.61% at June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006. (2) Weighted average coupon rate was 6.33% at June 30, 2007. WM-19 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended June 30, 2007 Mar. 31, 2007 Dec. 31, 2006 Sept. 30, 2006 June 30, 2006 Allowance for Loan and Lease Losses Balance, beginning of quarter $ 1,540 $ 1,630 $ 1,550 $ 1,663 $ 1,642 Allowance transferred to loans held for sale (81 ) (148 ) (158 ) (125 ) (87 ) Allowance acquired through business combinations/other - 7 30 - - Provision for loan and lease losses 372 234 344 166 224 1,831 1,723 1,766 1,704 1,779 Loans charged off: Loans secured by real estate: Home loans(1) (21 ) (35 ) (16 ) (12 ) (11 ) Home equity loans and lines of credit(1) (55 ) (29 ) (13 ) (8 ) (6 ) Subprime mortgage channel(2) (103 ) (40 ) (52 ) (47 ) (21 ) Home construction(3) (1 ) - (4 ) (3 ) - Other real estate (1 ) - (1 ) (2 ) - Total loans secured by real estate (181 ) (104 ) (86 ) (72 ) (38 ) Consumer: Credit card (106 ) (96 ) (68 ) (98 ) (94 ) Other (2 ) (3 ) (3 ) (3 ) (6 ) Commercial (15 ) (9 ) (9 ) (6 ) (4 ) Total loans charged off (304 ) (212 ) (166 ) (179 ) (142 ) Recoveries of loans previously charged off: Loans secured by real estate: Home loans(1) 1 1 - - 1 Home equity loans and lines of credit(1) 3 3 2 2 3 Subprime mortgage channel(2) 11 1 4 - 1 Multi-family - 1 Other real estate - 1 Total loans secured by real estate 15 5 6 2 7 Consumer: Credit card 15 16 18 16 15 Other - 6 3 4 3 Commercial 3 2 3 3 1 Total recoveries of loans previously charged off 33 29 30 25 26 Net charge-offs (271 ) (183 ) (136 ) (154 ) (116 ) Balance, end of quarter $ 1,560 $ 1,540 $ 1,630 $ 1,550 $ 1,663 Net charge-offs (annualized) as a percentage of average loans held in portfolio 0.50 % 0.33 % 0.23 % 0.26 % 0.19 % Allowance as a percentage of loans held in portfolio 0.73 0.71 0.72 0.64 0.68 (1) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (2) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM-20 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2007 2007 2006 2006 2006 Nonperforming Assets Nonaccrual loans(1)(2): Loans secured by real estate: Home loans(3) $ 991 $ 690 $ 640 $ 568 $ 512 Home equity loans and lines of credit(3) 378 297 231 162 103 Subprime mortgage channel (4) 1,707 1,503 1,283 1,121 1,092 Home construction(5) 47 41 27 35 31 Multi-family 69 60 46 31 19 Other real estate 52 52 51 53 56 Total nonaccrual loans secured by real estate 3,244 2,643 2,278 1,970 1,813 Consumer 1 1 1 1 1 Commercial 30 28 16 16 16 Total nonaccrual loans held in portfolio 3,275 2,672 2,295 1,987 1,830 Foreclosed assets(6) 750 587 480 405 330 Total nonperforming assets(7) $ 4,025 $ 3,259 $ 2,775 $ 2,392 $ 2,160 Total nonperforming assets as a percentage of total assets 1.29 % 1.02 % 0.80 % 0.69 % 0.62 % (1) Nonaccrual loans held for sale, which are excluded from the nonaccrual balances presented above, were $171 million, $195 million, $185 million, $129 million, and $122 million at June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006, and June 30, 2006.Loans held for sale are accounted for at lower of aggregate cost or fair value, with valuation changes included as adjustments to noninterest income. (2) Credit card loans are exempt under regulatory rules from being classified as nonaccrual because they are charged off when they are determined to be uncollectible, or by the end of the month in which the account becomes 180 days past due. (3) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (4) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (5) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (6) Foreclosed real estate securing Government National Mortgage Association (“GNMA”) loans of $49 million, $72 million, $99 million, $129 million, and $142 million at June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006, and June 30, 2006 have been excluded.These assets are fully collectible as the corresponding GNMA loans are insured by the Federal Housing Administration (“FHA”) or guaranteed by the Department of Veterans Affairs (“VA”). (7) Excludes accruing restructured loans of $285 million, $355 million, $330 million, $331 million, and $336 million at June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006, and June 30, 2006.
